          Case 1:20-cv-00856-NONE-SAB Document 23 Filed 09/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     DAVID MCDANIEL,                                   Case No. 1:20-cv-00856-NONE-SAB
11
                    Plaintiff,                         ORDER VACATING SEPTEMBER 30, 2020
12                                                     HEARING ON DEFENDANT’S MOTION
              v.                                       TO DISMISS
13
     RALPH DIAZ, et al.,                               ORDER DENYING PLAINTIFF’S EX
14                                                     PARTE MOTION FOR EXTENSION OF
                    Defendants.                        TIME AS MOOT
15
                                                       (ECF Nos. 10, 16, 22)
16

17         On August 21, 2020, Defendant Jeff Dirske filed a motion to dismiss, set for hearing

18 before the undersigned on September 30, 2020. (ECF No. 10.) On September 4, 2020, Plaintiff

19 also filed an ex parte motion for an extension of time to respond to Defendant Dirske’s motion to
20 dismiss. (ECF No. 16.) On September 15, 2020, Plaintiff filed a first amended complaint. (ECF

21 No. 21.) On September 15, 2020, Defendant Jeff Dirske withdrew the motion to dismiss. (ECF

22 No. 22.)

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                   1
         Case 1:20-cv-00856-NONE-SAB Document 23 Filed 09/15/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The hearing on Defendant Jeff Dirske’s motion to dismiss set for September 30,

 3                  2020, in Courtroom 9 (ECF No. 10), is VACATED; and

 4          2.      Plaintiff’s ex parte motion for an extension of time to respond to the motion to

 5                  dismiss (ECF No. 16), is DENIED as moot.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        September 15, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
